317 S.W.3d 225 (2010)
James L. HOLT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93722.
Missouri Court of Appeals, Eastern District, Division One.
August 10, 2010.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and JAMES R. HARTENBACH, SP., J.

ORDER
PER CURIAM.
James Holt appeals the Judgment of the Circuit Court for the City of St. Louis, the Honorable Phillip D. Heagney presiding. Holt was convicted of assault in the second degree. Holt filed a Rule 29.15 motion for post-conviction relief, alleging ineffective assistance by his trial counsel. The motion was denied without an evidentiary hearing.
On appeal, Holt argues that the Circuit Court erred when it denied his Rule 29.15 motion. Holt claims his trial counsel was ineffective because counsel failed to prepare him for his testimony, merely telling Holt to "look the jury in the eye."
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would *226 have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.